Citation Nr: 0804093	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-41 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to July 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In March 2006, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  


FINDING OF FACT

The preponderance of the probative evidence indicates that 
asbestosis was not incurred in or aggravated by active 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
asbestosis have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA must determine whether military 
records demonstrate evidence of asbestos exposure in service; 
whether there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
VA Manual 21-1, Part VI, paragraph 7.21, rescinded by M21-
1MR, Parts II, IV, and V (December 13, 2005); VAOPGCPREC 4-
2000 (April 13, 2000), published at 65 Fed Reg. 33422 (2000); 
see also Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  The Manual also 
lists some of the major occupations involving exposure to 
asbestos include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture 
and installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id. at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can lead to a non-
exclusive list of asbestos related diseases/abnormalities: 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at Subsection 
(b).  
  
The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  The 
extent and duration of exposure to asbestos is not a factor 
for consideration.  Id. at Subsection (d).   

High exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Id. at Subsection (g).  

If the evidence supports a conclusion that the veteran's 
current disability, while caused by asbestos exposure, is due 
to intervening post-service exposure, the opinion must be 
very specific explaining the basis for this finding.  See 
McGinty v. Brown, 4 Vet. App. 428 (1993).    

The veteran claims he has asbestosis from asbestos exposure 
while in the military.  He asserts that he worked aboard the 
USS Hampton, USS Macon and USS Galveston as a steward during 
active service.  He stated in correspondence of record and 
during the March 2006 hearing that he was trained as a fire 
fighter twice during service and was exposed to asbestos 
through the fire proof equipment that he wore which was 
insulated with asbestos.  The veteran's personnel records, 
however, do not support his contention that he was trained as 
a fire fighter.  His job titles were TA (Steward Apprentice) 
and TN (Stewardsman).  There is no documentation or objective 
evidence of record showing that the veteran was trained in 
fire fighting or used fire proof equipment.  

With regard to current disability, the evidence of record 
shows that he currently suffers from asbestosis.  In a March 
2002 letter, the veteran's private physician, Dr. R.C.T., 
stated that the veteran had asbestosis and asbestos-related 
pleural disease based on occupational exposure to asbestos in 
intensity, duration, and latency; chest radiographic 
findings; and decreased Diffusion Capacity by Pulmonary 
Function Studies.  Subsequent VA and private treatment 
records support this diagnosis.  The case therefore turns on 
whether his asbestosis is related to pre-service, in-service, 
or intervening post-service asbestos exposure.  

Dr. R.C.T. further noted that for one year during service, 
the veteran wore asbestos suits to fight fires.  Following 
service, from 1965 to 1967, the veteran worked in a steel 
mill with millwrights and occasionally used a sandblaster.  
From 1968 to 1999, he worked at an aircraft manufacturing 
plant initially as a janitor, removing and disposing of 
asbestos debris such as tiles, and was promoted to general 
labor, working with plumbers, pipe fitters, welders and 
carpenters.  He described tearing off asbestos insulation 
from boilers and cutting old boilers with a torch.  Later, as 
a maintenance millwright, he had frequent exposure to 
asbestos insulation.  

In an April 2005 letter, another private physician, Dr. J.V., 
stated that he treated the veteran in 2002 for pulmonary 
restriction and confirmed that the veteran suffered from 
asbestosis.  The veteran reported that he was exposed to 
asbestos in the Navy in the 1950s for "about seven years" 
and began having breathlessness in the 1970s.  The physician 
stated that "if" the veteran's symptoms began in the 1970s, 
then he would have been exposed in the 1950s, which coincided 
with service.  Dr. J.V. stated, however, that there was no 
way for him to tell whether exposure to asbestos could have 
occurred later on.  The physician concluded that the latency 
of exposure and findings by CT scan and pulmonary function 
tests were not inconsistent and could have resulted in 
exposure to asbestos during his time in the Navy.  

The Board finds that the preponderance of the competent 
evidence of record supports the conclusion that the veteran's 
current disability, while caused by asbestos exposure, was 
due to post-service exposure.  See McGinty, 4 Vet. App. at 
428.  In making this determination, the Board emphasizes 
development was accomplished sufficient to determine whether 
the veteran was exposed to asbestos before, during, and after 
service.  See M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Subsection (h).  

There is no evidence or allegation of pre-service exposure to 
asbestos.  The veteran has claimed in-service exposure, but 
there is no official confirmation of such exposure.  As for 
post-service exposure, one of the veteran's treating 
physicians noted an extensive occupational history.  

In the two medical opinions offered by the private 
physicians, both noted that the veteran had been exposed to 
asbestos in service; however, as noted, there is no official 
documentation to that effect.  Dr. R.C.T. also noted an 
extensive post-service history of exposure to asbestos 
through various civilian jobs.  Dr. J.V. referred to a seven 
year history of in-service exposure, whereas, the veteran 
reportedly only claimed exposure for the one year he wore the 
asbestos-lined fire fighter suits.  Finally, Dr. J.V. offered 
an inconclusive and speculative opinion, stating that "if" 
the veteran's symptoms began in the 1970s, then the exposure 
would have coincided with service.  Service connection may 
not be based on resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for asbestosis.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in October 2004.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony.  VA need not obtain an 
examination in this case as the medical evidence is 
sufficient to decide the claim.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for asbestosis is denied.   



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


